Citation Nr: 0620974	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  93-02 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound injury of the left knee injury involving 
arthritis. 

2.  Entitlement to an initial disability rating in excess of 
10 percent  for a chronic lumbar strain prior to May 2, 1998.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for a chronic lumbar strain since May 2, 1998. 

4.  Entitlement to service connection for a chronic 
disability manifested by joint and muscle pain due to an 
undiagnosed illness.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980, from January to June 1991, and from July to December 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from January to June 1991 and 
from July to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran did not sustain a gunshot wound injury to his 
left knee in service. 

3.  The veteran's arthritis in his left knee was first 
diagnosed many years after service and has not been medically 
linked to service.  

4.  Prior to May 2, 1998, the veteran's lumbar strain was 
manifested by slight limitation of motion, subjective 
complains of pain, no significant neurological findings, and 
conflicting radiological evidence involving minimal narrowing 
at the level of L4-5.  

5.  Since May 2, 1998, the veteran's lumbar strain was 
manifested by slight to moderate limitation of motion with 
flexion greater than 30 degrees, no significant neurological 
findings, and no significant X-ray findings.  


CONCLUSIONS OF LAW

1.  A gunshot wound injury of the left knee with residuals 
involving arthritis were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a chronic lumbar strain prior to May 2, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5292, 5295 (prior to 
September 26, 2003).

3.  The criteria for an initial disability rating in excess 
of 20 percent for a chronic lumbar strain since May 2, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
both prior to and on and after September 23, 2002) and 5243 
(as in effect on and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
gunshot wound injury of the left knee injury involving 
arthritis.  He also claims that he is entitled to increased 
staged ratings for his service-connected chronic lumbar 
strain.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters by the Appeals Management Center (AMC) dated in March 
2004 and August 2005 fully satisfy the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  These 
letters informed the veteran that additional information or 
evidence was needed to support his claims for service 
connection, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II). 

The Board notes that the RO's letters did not notify the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
for arthritis of the left knee was eventually granted.  
However, since the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a gunshot wound 
injury of the left knee injury involving arthritis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Hence, no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO did grant service connection and assigned an initial 
10 percent rating for the veteran's lumbar strain, effective 
December 19, 1991.  After the veteran appealed that decision 
with respect to the 10 percent rating, the RO issued a May 
2000 rating decision in which it granted an increased rating 
to 20 percent, effective May 2, 1998.  Prior to granting 
service connection, the RO did not notify the veteran of the 
type of evidence necessary to establish a disability rating 
or and an effective date should his claim for service 
connection be granted.  Nevertheless, although full notice 
was not provided to the veteran, the Board finds, as 
explained below, no prejudice to the claimant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

After the veteran filed a notice of disagreement (NOD) with 
respect to the initial 10 percent rating assigned for his 
service-connected lumbar strain, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case (SOC) in January 1993 which contained 
the pertinent criteria for establishing a higher disability 
rating.  See 38 U.S.C.A. § 7105(d)(1).  The veteran was also 
provided with supplemental statements of the case (SSOC) in 
October 1993, April 1996, December 1997, May 2000, August 
2005, and November 2005, which again provided the criteria 
needed to establish a higher rating, including the revised 
rating criteria pertaining to the spine.  In view of the 
above, the Board finds that VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See Dingess/Hartman, supra.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
provided with VA examinations to determine the nature and 
severity of his service-connected lumbar strain.  These 
examination reports are adequate for rating purposes and 
address the revised rating criteria.  Thus, under the 
circumstances of this case, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

II.  Service Connection for Residuals of 
a Gunshot Wound Injury to the Left Knee 
Involving Arthritis

The veteran claims that he currently suffers from arthritis 
in his left knee as a result of a gunshot wound he sustained 
while serving in Desert Storm.  However, since there is no 
evidence that the veteran was ever shot in service or that 
arthritis in his left knee became manifest within one year of 
his separation from active duty, the Board finds that the 
preponderance of the evidence is against his claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred in service 
if manifest to a compensable degree (10 percent) within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The Board finds that the veteran's claim fails because his 
contention that he sustained a gunshot wound injury to his 
left knee is not supported by the evidence of record.  In 
fact, the record shows that the veteran intentionally 
falsified documents in support of his claim.  The veteran's 
attempt to fraudulently obtain VA compensation benefits was 
first pointed out in a May 2002 Board decision which denied 
service connection for post-traumatic stress disorder based 
on the veteran's claimed stressor of receiving a gunshot 
wound injury to his left knee. 

The record shows that the veteran falsified a document 
concerning the award of a Bronze Star Medal.  The veteran's 
personnel records indicate that he indeed received a Bronze 
Star Medal, but do not show that the medal was awarded for 
valor.  The veteran presented what he claimed to be the 
recommendation for the Bronze Star Medal, which was 
purportedly issued due to his response to a "SNiPPER" [sic- 
sniper] attack.  For the following reasons, however, it is 
apparent that this document was falsified.  

The issue date of the form on which the recommendation was 
prepared was August 1973, whereas the award recommendations 
documented in the personnel records and dated in 1991 were 
prepared on a form with an issue date of November 1990.  The 
document presented by the veteran includes a brief and 
cursory description of the event supporting the award without 
any specific details, including the very significant details 
of date and location; the location of the sniper fire is not 
indicated, while the mortar fire is purported to have 
occurred in "Southern Iraq."  The form references both a 
sniper attack and mortar fire injuries, even though only one 
award is purported to be given.  The form submitted by the 
veteran is handwritten, whereas the actual award 
recommendations are typed.  

The format is also very irregular: the dates are differently 
abbreviated; there is improper mixture of upper case and 
lower case letters; and the attachment violates the 
instructions on the form regarding attachments.  The form 
submitted by the veteran lacks credibility as it is replete 
with misspellings, including basic military terms such as 
"SCrAPnEL" [sic - shrapnel], "IN ROuTE" [sic - en route], 
"SNiPPER" [sic-sniper], "SouthErEN" [sic - Southern], 
"Attach" [sic - attack], and "VechilE" [sic - vehicle].  

In addition to the discrepancies between the apparently 
altered document submitted by the veteran and the actual 
document in the personnel records, the Board notes that the 
veteran has been convicted of crimes involving dishonesty 
(passing checks with insufficient funds and larceny), and has 
significantly altered or created other documents and 
submitted them to VA for the purpose of obtaining 
compensation benefits.  For these reasons, the Board finds 
that the veteran's assertions and the document he submitted 
which purports to be a recommendation for a Bronze Star 
Medal, are not credible.  

The veteran also presented what is purported to be an award 
of the Purple Heart Medal for injuries sustained to his left 
knee as the result of a sniper attack.  For the following 
reasons, however, it appears that this document has also been 
falsified by the veteran.  For instance, the veteran's 
service personnel records make no reference to the Purple 
Heart Medal.  The document submitted by the veteran has been 
typed on a blank piece of paper rather than on a form 
prescribed by the service department for such awards.  This 
document is also dated in June 1990, prior to the start of 
the Persian Gulf War and before the veteran even reentered 
active duty service in January 1991.  

The document is also very brief and cursory and does not 
provide any details of the claimed event, including the very 
significant detail for military purposes of the date. The 
purported location of the claimed sniper fire in this 
document is alleged to be during a "convoy mission to 
Kuwait," while the other document presented by the veteran 
(purported to be for valor associated with the Bronze Star) 
indicates the claimed events occurred in "Southern Iraq."  In 
addition, the document contains numerous spelling errors 
including "AUTHIORTY" [sic - AUTHORITY], "EXCEPTIONALLY" [sic 
- EXCEPTIONAL], "TRANSPOTATION BATTION" [sic - TRANSPORTATION 
BATTALION], "ACCOMADATION" [sic - ACCOMODATION], and "BRONZ" 
[sic - BRONZE].

The title on the document submitted by the veteran ("COL, 
TRANSPORTATION COMMANDER 7TH TRANPORTATION [sic] GROUP") 
differed from the more abbreviated title on the service 
department record of the Army Commendation Medal ("GROUP 
COMMANDER" and "CDR, 7TH TRANS GRP").  For these reasons, the 
Board finds that the document submitted by the veteran 
purporting to be an award of the Purple Heart Medal is not 
credible.  

The veteran's original service medical records also make no 
reference to combat injuries.  However, the veteran submitted 
an altered service medical record dated in April 1991 
indicating treatment for a gunshot wound to the left leg.  On 
the document the veteran submitted, the April 1991 entry is 
shown following a pre- existing entry in the treatment record 
pertaining to treatment provided on February 25, 1991.  The 
original treatment record pertaining to the treatment 
received on February 25, 1991, which the RO received directly 
from the National Personal Records Center (NPRC), does not 
have any entry following the documentation regarding the 
February 25, 1991 treatment.  It is apparent that the entry 
regarding the claimed April 1991 injury was an alteration 
made to a copy after the records were submitted to the NPRC 
by the service department on the veteran's separation from 
service. 

Moreover, the alleged April 1991 medical entry contains 
incorrectly spelled words, irregular use of upper case and 
lower case letters, mixes objective findings with subjective 
complaints, mixes subjective complaints with objective 
findings, and does not include reference to the standardized 
medical entry format.  For these reasons, the Board finds 
that the purported April 1991 treatment record is not 
credible, and that it is not probative of the veteran having 
been shot while in service.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The service medical and personnel records do not reflect that 
the veteran sustained a gunshot wound injury to his left knee 
while on active duty.  The evidence also does not support a 
finding that the veteran developed arthritis in his left knee 
either in service or during the one-year presumptive period 
after service.  The service medical records document that the 
veteran fractured his left tibia and fibula prior to service 
in 1979.  However, there is no indication that this injury 
involved his left knee.  

A service medical record dated in April 1991 notes that the 
veteran was involved in a motor vehicle accident in March 
1991 in which he sustained a cervical strain.  This report 
also notes that there was arthritis in his knees and 
shoulder.  However, no radiographs are associated with the 
service medical records which would confirm this diagnosis.  
It thus appears that the clinician was merely documenting the 
veteran's self-reported history without offering an 
independent medical opinion based on objective clinical 
findings.  The Board also points out that various service 
medical records note the veteran's complaints of multiple 
joint pain, without specifically mentioning the left knee. 

The veteran first reported left knee pain in April 1994, over 
three years after his separation from active duty.  In this 
regard, an April 1994 VA outpatient treatment record notes 
the veteran's complaints of bilateral knee pain.  However, X-
rays were not performed at that time to determine whether 
arthritis was present.  The veteran also received treatment 
for left knee pain from N.G., M.D., in 1997.  In a January 
1997 report, Dr. N.G. indicated that X-rays of both knees 
were negative for any significant degenerative pathology.  A 
September 1999 VA outpatient treatment record also notes the 
veteran's complaints of left knee pain.

The record shows that arthritis of the left knee was first 
diagnosed in 2002, approximately 10 years after the veteran's 
separation from active duty.  In this regard, a July 2002 VA 
outpatient treatment record includes a diagnosis of mild 
degenerative changes of the left knee.  Although this report 
notes the veteran's reported history of shrapnel wounds in 
service, the Board has determined that the veteran did not 
received any kind of combat-related injury to his left knee 
in service.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).

The veteran underwent arthroscopic surgery in August 2002 at 
Shands Healthcare for a diagnosis involving a torn medial 
meniscus.  He also received follow-up treatment shortly after 
this procedure at North Florida Rehabilitation and at Jacobus 
Orthopedic Sports Medicine Center.  In addition, VA 
outpatient treatment records dated from 2004 to 2005 list 
diagnoses of severe degenerative joint disease of the left 
knee.  A May 2005 VA examination report also attributes the 
veteran's left knee pain to significant medial compartment 
degenerative joint disease.  The Board notes that several of 
these reports include the veteran's history of left knee pain 
dating back to a gunshot-wound injury sustained in service.  
Again, however, the Board has determined that the veteran did 
not receive a gunshot-wound injury in service and that his 
statements in this regard are not credible.  See Leshore, 
supra. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a gunshot wound injury of 
the left knee involving arthritis.  In reaching this 
conclusion, the Board finds that the veteran did not sustain 
a gunshot wound injury in service, that arthritis of the left 
knee did not have its onset in service or within one year of 
service, and that the veteran's current arthritis in his left 
knee has not been medically linked to service.  Accordingly, 
this issue on appeal is denied.

III.  Increased Rating for Lumbar Strain

The record shows that the veteran sustained a low back strain 
in a motor vehicle accident while on active duty.  As a 
result of that injury, a November 1992 rating decision 
granted service connection and assigned a 10 percent 
disability rating for a chronic lumbar strain, effective 
December 19, 1991.  The veteran appealed that decision with 
respect to the assignment of the 10 percent rating. 

During the pendency of this appeal, the RO issued a May 2000 
rating decision in which it granted a 20 percent disability 
rating for the veteran's lumbar strain.  However, instead of 
granting the 20 percent back to December 19, 1991, the RO 
assigned an effective date of May 2, 1998, the date on which 
a VA examination showed increased symptoms pertaining to his 
lumbar strain.  Therefore, two issues are on appeal: (1) 
Entitlement to an initial disability rating in excess of 10 
percent for a chronic lumbar strain prior to May 2, 1998; and 
(2) entitlement to an initial disability rating in excess of 
20 percent for a chronic lumbar strain since May 2, 1998. 

A.  Factual Background

VA outpatient treatment records dated in 1992 show that the 
veteran received physical therapy for his lumbar strain.  Of 
particular relevance, a September 1992 report notes the 
veteran's complaints of pain at the left sciatic nerve.  An 
October 1992 record notes that an electrodiagnostic study was 
consistent with the diagnosis of lumbar radiculopathy.  

The veteran's lumbar strain was initially examined by VA in 
October 1992.  At that time, the veteran reported that he 
could not stand for more than 30 minutes and could not drive 
for more than 50 miles because pain in his lower back and 
left leg and knee.  On physical examination, the veteran's 
spine demonstrated flexion of 60 degrees, extension of 35 
degrees, left lateral flexion of 40 degrees, right lateral 
flexion of 35 degrees, left rotation of 15 degrees, and right 
rotation of 20 degrees.  Pain was present at the end of each 
movement.  Neurological testing revealed that reflexes were 
active and equal for both lower extremities with no loss of 
sensation.  Straight leg raising was negative.  Tenderness 
was present at the left sacroiliac nerve at the buttocks as 
well as in the lumbar area from L3 to L5.  X-rays of the 
lumbosacral spine were essentially negative.  The diagnoses 
included chronic lumbar strain and left sciatic neuritis.   

The veteran was hospitalized by VA in May 1993 for a hiatal 
hernia.  A neurological examination at that time revealed 
that the spine was normal, as straight leg raising was 
unremarkable.  Radiographs of the lumbosacral spine were also 
normal. 

A September 1993 VA outpatient treatment record shows that 
the veteran was seen for continued complaints of low back 
pain.  The veteran rated his pain at level 3 on a pain scale 
from 0 to 10, but indicated that pain could reach level 8 
during exacerbations approximately twice a week.  Straight 
leg raising was 80 degrees bilaterally.  Reflexes were 2+ 
bilaterally.  Sensory impairment was noted with pinprick 
testing at level L4-S1.  The diagnostic impression was "low 
back pain in remission but still present."  

A VA general medical examination performed in July 1994 
revealed no postural abnormalities and no fixed deformities, 
although musculature of the back was in poor condition.  
Range-of-motion testing of the lumbar spine revealed flexion 
of 70 degrees, extension of 40 degrees, left lateral rotation 
of 30 degrees, right lateral flexion of 35 degrees, left 
rotation of 20 degrees, and right rotation of 25 degrees.  
Some objective evidence of pain was present.  The examiner 
specifically noted that no neurologic involvement was 
present.  X-rays of the lumbosacral spine showed minimal 
narrowing of L4-5 posteriorly.  The diagnosis was minimal 
disk space narrowing of L4-5. 

At a January 1995 VA orthopedic examination, the veteran 
complained of low back pain and occasional radiating pain 
down the back of both lower extremities to the knees.  A 
physical examination revealed no swelling or deformity of the 
lumbar area.  The veteran's lumbosacral spine demonstrated 
flexion of 70 degrees, extension of 35 degrees, left lateral 
flexion of 35 degrees, right lateral flexion of 36 degrees, 
and rotation of 35 degrees in either direction.  A 
neurological examination revealed some tenderness in the 
sciatic nerve, the posterior thigh, and the buttocks.  Knee 
jerks were 4+ on the left and 2+ on the right.  Straight leg 
raising was 90 degrees bilaterally.  There was no loss of 
sensation in either lower extremity.  X-rays revealed no 
changes since July 1994.  Thus, the diagnosis of minimal disk 
space narrowing of L4-5 was continued. 

Records from Shands at Lake Shore Hospital show treatment for 
low back pain in 1996 and 1997.  These records document the 
veteran's complaints of low back pain with a burning pain 
radiating to both hips.  A November 1996 radiology report 
revealed a negative lumbosacral spine with minimal scoliosis 
and convexity to the left.  A June 1997 radiology report 
noted that the veteran's lumbosacral spine was essentially 
negative, as vertebral bodies appeared in tact with well 
preserved intervetebral disc spaces.    

On May 2, 1998, the veteran was afforded an additional VA 
examination to determine the nature and severity of his 
lumbar strain.  The veteran reported pain in his low back and 
right leg.  He indicated that his back pain was exacerbated 
by any position, and was particularly exacerbated by walking 
and physical activity.  It was noted that the veteran 
ambulated with a cane due to his lumbar and knee 
disabilities.  A physical examination revealed that the back 
was in severe muscle spasm in the lower lumbosacral region.  
Range-of-motion testing revealed flexion of 70 degrees, 
extension of 10 degrees, side bending of 15 degrees, and 
rotation of 30 degrees.  Pain was present with all movements 
except rotation.  X-rays of the lumbosacral spine were 
normal.  The diagnostic impression was "A low back pain 
which is probably secondary to myofascial pain disorder, and 
he is with disabling range of motion and muscle spasm." 

VA outpatient treatment records dated from 2001 to 2004 show 
continued treatment for low back pain, which included lumbar 
epidural steroid blocks.  A July 2001 report notes 
questionable bilateral S1 radiculopathy per EMG.  The 
diagnosis was lumbar disc disease.  In November 2001, the 
veteran was seen for severe low back pain with muscle tremors 
after running out of pain medication.  He also reported 
radiating pain down both legs posteriorly.  A physical 
examination revealed flexion of 30 degrees.  When seen in 
March 2002, a physical examination noted the following 
findings: "Motor - 4/5 breakway weakness t/o bilateral lower 
extremities felt likely due to back pain.  Normal bulk and 
tone.  Negative [straight leg raise] bilaterally (hurts in 
knees and back but not inbetween)."  In addition, deep 
tendon reflexes were 2+ in the ankles and knees.  The 
clinician's initial impression was lumbar disc disease. 

In July 2002, the veteran reported low back pain with 
radiation to the left knee and tibialis anteriorly.  However, 
a physical examination revealed no neurological findings, as 
motor testing was 5/5, sensory testing was normal, and deep 
tendon reflexes were 2+ in both lower extremities.  The 
clinician noted that the veteran's chronic back pain was out 
of proportion to findings on imaging studies.  

A CT scan of the lumbar spine in August 2003 revealed mild 
narrowing of the L3-4, L4-5, and L5-S1 disc spaces; minimal 
bulging of the L3-4 disc space; and no evidence of a 
herniated disc.  A tiny vascular calcification was noted 
adjacent to the nerve root on the right side at the L4-5 
level.  A neurological examination at that time also revealed 
motor strength of 4/5, negative straight leg raising (with 
pain in knee and back but not inbetween), and no sensory 
deficits.  Deep tendon reflexes were 2+ in the ankles and 
knees.  The initial impression included lumbar arthritis, 
disc disease, and chronic low back pain.  

An electrodiagnostic study was performed in March 2004 due to 
the veteran's complaints of pain in his left knee and lower 
back.  Testing revealed that the left lower extremity was 
unremarkable.  

The veteran's spine was examined again by VA in May 2004.  A 
physical examination of the thoracolumbar spine revealed pain 
to palpation in the lumbar region bilaterally.  The veteran's 
thoracolumbar spine demonstrated flexion between 45 and 50 
degrees, extension of 20 degrees, left lateral rotation of 25 
degrees, right lateral flexion of 19 degrees, and rotation of 
20 degrees in either direction.  A neurological examination 
revealed no atrophy.  In fact, tone and strength appeared 
normal except for some give-away weakness which was likely 
due to pain and foot dorsiflexion on the left.  Reflexes in 
the lower extremities were brisk, but toes were downgoing 
bilaterally.  Laseques sign was negative.  The diagnosis was 
musculoskeletal back pain secondary to back strain.  An 
electromyogram revealed that the lumbosacral paraspinals and 
left lower extremity were within normal limits.  The examiner 
noted that motor exam, reflex, and diagnostic studies did not 
reveal an anatomical abnormality to account for the findings. 

The veteran continued to received VA outpatient treatment for 
chronic low back pain in 2005.  In June 2005, the veteran 
rated his low back pain at level 1/10.  A July 2005 report 
lists a diagnosis of lumbar radiculopathy.  When hospitalized 
by VA in September 2005 for pneumonia, neurological 
examination revealed that strength was 5/5 and that sensation 
was intact in both lower extremities.  The diagnosis was 
chronic low back pain.  It was noted that Morphine was to be 
continued. 

The record shows that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits due to 
primary diagnoses of chronic obstructive pulmonary disease 
(COPD) and atherosclerotic heart disease (ASHD), with a 
secondary diagnosis of degenerative disk disease and chronic 
low back syndrome.  

B.  Analysis

Since this appeal ensued after the veteran disagreed with the 
initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's low back strain has been evaluated under 
Diagnostic Code (DC) 5295.  This code provides a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
Lastly, a 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295

The Board notes that VA is required to consider whether an 
increased rating could be assigned on the basis of functional 
loss due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
lumbar strain prior to May 2, 1998, and against a disability 
rating in excess of 20 percent since May 2, 1998.  



1.  Prior to May 2, 1998

The Board finds that the veteran's lumbar strain has been 
properly evaluated as 10 percent disabling for the entire 
period prior to May 2, 1998.  The clinical evidence during 
this period shows that the veteran's lumbar strain was 
manifested by characteristic pain on motion, for which a 10 
percent rating is assigned under DC 5295.  However, the next 
higher rating of 20 percent requires a showing of muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, while in the standing position, neither 
of which was demonstrated prior to May 2, 1998.  

With respect to the element of muscle spasm on extreme 
forward bending, the VA examination reports dated in October 
1992, July 1994, and January 1995 make no reference to muscle 
spasm.  These reports also show no loss of lateral spine 
motion.  Although DC 5295 does not define what constitutes 
normal lateral spine motion, the Schedule for Rating 
Disabilities lists normal lateral flexion as 30 degrees.  See 
Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  The VA 
examination reports dated prior to May 2, 1998, show left 
lateral flexion between 30 and 40 degrees and right lateral 
flexion between 35 and 36 degrees, thereby demonstrating 
lateral motion greater than normal.  Accordingly, the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent under DC 5295 prior to May 2, 1998.

In an effort to afford the veteran the highest possible 
disability rating under the regulations, the Board has 
considered all other diagnostic codes pertaining to the 
lumbar spine, none of which afford the veteran a disability 
rating in excess of 10 percent for the period prior to May 2, 
1998.  

The Board has considered the possible application of DC 5292, 
which provides a 10 percent evaluation for slight limitation 
of motion of the lumbar spine, a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine, and a 40 
percent evaluation for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.  

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  However, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See Schedule 
for Rating Disabilities effective September 26, 2003, Plate 
V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  

The VA examination reports dated prior to May 2, 1998, reveal 
flexion between 60 and 70 degrees, extension between 35 and 
40 degrees, left lateral flexion between 30 and 40 degrees, 
right lateral flexion between 35 and 36 degrees, left 
rotation between 15 and 35 degrees, and right rotation 
between 20 and 35 degrees.  Thus, the veteran's lumbar spine 
demonstrated normal extension and normal lateral flexion, 
with only a 20 to 30 degree loss of flexion.  In addition, 
rotation was slightly limited when examined in October 1992 
and July 1994, but normal when examined in January 1995.  
Therefore, even in light of the veteran's complaints of 
painful motion, there is no basis to assign a disability 
rating in excess of 10 percent under DC 5292 for the period 
prior to May 2, 1998, as only slight limitation of motion of 
the lumbar spine has been shown.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a. 

The Board has considered the possible application of DC 5293, 
which provides a 20 percent rating for recurring attacks of 
moderate intervertebral disc syndrome; a 40 percent rating 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief; and a 60 percent rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

However, the evidence prior to May 2, 1998 does not show that 
the veteran's lumbar strain was manifested by moderate 
intervertebral disc syndrome.  This evidence includes the VA 
examinations reports dated in October 1992, July 1994, and 
January 1995.  First, the October 1992 VA examination report 
notes the veteran's subjective complaints of tenderness at 
the left sacroiliac nerve in the buttocks as well as in the 
lumbar area from L3 to L5.  However, no neurological findings 
were shown on clinical evaluation, as straight leg raising 
was negative and reflexes were active and equal for both 
lower extremities with no loss of sensation.  X-rays of the 
lumbosacral spine were also negative.  Second, the July 1994 
VA examination report also includes a medical opinion that no 
neurological involvement was present.  Lastly, the January 
1995 VA examination report notes that some tenderness was 
present in the sciatic nerve, the posterior thigh, and the 
buttocks.  However, knee jerks were 4+ on the left and 2+ on 
the right, straight leg raising was 90 degrees bilaterally, 
and there was no loss of sensation in either lower extremity.  
In short, none of these findings are analogous with moderate 
intervertebral disc syndrome as defined under DC 5293.  

The Board also notes that the veteran's service-connected 
lumbar strain was not manifested by a demonstrable deformity 
of a vertebral body or ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71a, DC 5285, 5288, 5289. 

2.  Since May 2, 1998.  

The RO assigned a 20 percent disability rating for the 
veteran's lumbar strain under DC 5295, effective May 2, 1998.  
This decision was based on findings contained in the VA 
examination performed on May 2, 1998, which show severe 
muscle spasms in the lower lumbar area as well as a 15 degree 
loss of lateral flexion in both directions.  However, since 
the evidence does not show that the veteran's lumbar strain 
can be characterized as severe, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent since May 2, 1998. 

The veteran's lumbar strain does not meet the criteria for a 
40 percent rating under DC 5295, which requires evidence of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The relevant evidence during this period includes VA 
examination reports dated in May 1998 and May 2004, neither 
of which show that the veteran's lumbar strain can be 
characterized as severe.  For instance, neither report made 
any reference to a positive Goldthwait's sign.  Also, the 
fact that the veteran's spine demonstrated flexion of 70 
degrees in May 1998 and between 45 and 50 degrees in May 2004 
precludes a findings of marked limitation of forward bending 
in the standing position.  Moreover, although both 
examination reports show some loss of lateral spine motion 
(15 degrees in May 1998, and 25 and 19 degrees in May 2004), 
radiographs of the lumbosacral spine were normal.  Indeed, 
the May 2004 VA examination report includes a medical opinion 
that motor exam, reflex, and diagnostic studies did not 
reveal an anatomical abnormality to account for the findings.  
Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 20 percent under DC 5295 for 
the period since May 2, 1998.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran's a disability rating in 
excess of 20 percent since May 2, 1998.  For instance, the 
veteran's lumbar spine has not been manifested by more than 
moderate limitation of motion since May 2, 1998.  The May 
1998 VA examination revealed flexion of 70 degrees, extension 
of 10 degrees, lateral flexion of 15 degrees bilaterally, and 
rotation of 30 degrees bilaterally.  It was noted that pain 
was present with all movements except rotation.  The May 2004 
VA examination revealed flexion between 45 and 50 degrees, 
extension of 20 degrees, left and right lateral bending of 25 
and 19 degrees, respectively, and bilateral rotation of 20 
degrees.  The examiner noted that pain was only present with 
palpation of the lumbar region.  

Based on these findings, including the veteran's complaints 
of pain, the Board finds that the veteran's lumbar spine 
demonstrates no more than moderate limitation of motion.  
Thus, the preponderance of the evidence is against a 
disability rating in excess of 20 percent under DC 5292 since 
May 2, 1998.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a. 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g).  

a.  From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R.  § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence of record does 
not establish the occurrence of incapacitating episodes, as 
defined by Note 1 to DC 5293.  At no time has the veteran 
indicated that bed rest was ever prescribed by a physician 
because of low back pain.  As such, the revised version of DC 
5293, in effect from September 23, 2002 to September 25, 
2003, cannot serve as a basis for an increased evaluation 
based upon incapacitating episodes.

Under this revised version of DC 5293, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.  

As already discussed, the veteran's low back disability was 
manifested by no more than slight limitation of motion, for 
which a 10 percent evaluation is assigned, for the period 
prior to May 2, 1998.  However, the VA examination report 
dated May 2, 1998, shows moderate limitation of motion of the 
lumbar spine.  In this regard, range-of-motion testing 
revealed flexion of 70 degrees, extension of 10 degrees, side 
bending of 15 degrees, and rotation of 30 degrees.  Pain was 
present with all movements except rotation.  

These findings reflect that the veteran's lumbar spine 
demonstrated full rotation, a 20 degree loss of flexion and 
extension, and a 15 degree loss of lateral flexion.  These 
findings are analogous to slight limitation of motion of the 
lumbar spine, for which a 10 percent rating is warranted.  
However, after considering the veteran's complaints of 
painful motion on the May 1998 examination, the Board finds 
that a 20 percent disability rating is appropriate under DC 
5292 for moderate limitation of motion of the lumbar spine 
for the period since May 2, 1998.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a. 

As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's low back disability is not manifested by 
incomplete paralysis of the sciatic nerve under DC 8520.  In 
this regard, no neurological findings were noted in the May 
1998 VA examination report.  The lack of neurological 
findings was later confirmed in the July 2002 VA outpatient 
treatment record, which notes that motor testing was 5/5, 
that sensory testing was normal, and that deep tendon 
reflexes were 2+ in both lower extremities.  

The May 2004 VA examination report also lists a diagnosis of 
musculoskeletal back pain secondary to back strain.  This 
diagnosis was based, in part, on an electromyogram which 
revealed that the lumbosacral paraspinals and left lower 
extremity were within normal limits.  The examiner also noted 
that motor exam, reflex, and diagnostic studies did not 
reveal an anatomical abnormality.  In light of these 
findings, the Board concludes that the veteran's low back 
disability is not manifested by any incomplete paralysis of 
the sciatic nerve.  Thus, a compensable disability rating is 
not warranted for neurological manifestations of the 
veteran's low back disability.  See 38 C.F.R. § 4.31 (2005).

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25, along with the 
evaluations assigned to the veteran's other service-connected 
disabilities.  However, as just discussed, a compensable 
rating is not warranted for neurological manifestations.  
Therefore, when considering 38 C.F.R. § 4.25 which provides 
the procedure for determining a combined rating using its 
Combined Ratings Table (Table), the 20 percent rating for the 
veteran's orthopedic manifestations is combined with the 
noncompensable (zero percent) rating for his neurological 
manifestations, thereby resulting in a score of 20 percent. 

Thus, the revised version of DC 5293, as in effect from 
September 23, 2002 to September 25, 2003, does not entitle 
the veteran to an evaluation in excess of 20 percent for his 
low back disability.

b.  Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293, effective from September 23, 2002, through September 
25, 2003, the entire schedule for the evaluation of spine 
disabilities was later revised, effective from September 26, 
2003.  Under a new general rating formula, the diagnostic 
codes for spine disabilities were relabeled from DC 5235 to 
DC 5243, but DC 5243, addressing intervertebral disc 
syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2004).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability rating in excess of 20 percent for the veteran's 
lumbar strain.  Since the veteran's lumbar spine demonstrated 
flexion between 45 and 50 degrees in May 2004, the veteran's 
thoracolumbar spine has demonstrated flexion significantly 
greater than 30 degrees.  There is also no evidence of 
favorably ankylosis of the thoracolumbar spine.  Thus, even 
with consideration of the veteran's complaints of pain, there 
is no basis to assign a disability rating in excess of 20 
percent for the veteran's lumbar strain under the General 
Rating Formula for Diseases and Injuries of the Spine since 
May 2, 1998.  See 38 C.F.R. § 4.40, 4.45, 4.59.  In addition, 
for the period from September 26, 2003, the Board has already 
evaluated the veteran's neurological manifestations as 
noncompensably disabling under DC 8520.  Thus, the veteran's 
combined disability rating can be no higher than 20 percent.  
See 38 C.F.R. § 4.25.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's lumbar strain prior to May 2, 1998, 
and against a disability rating in excess of 20 percent since 
May 2, 1998.  


ORDER

Service connection for residuals of a gunshot wound injury of 
the left knee injury involving arthritis is denied. 

An initial disability rating in excess of 10 percent for a 
chronic lumbar strain prior to May 2, 1998, is denied.  

An initial disability rating in excess of 20 percent for a 
chronic lumbar strain since May 2, 1998, is denied.


REMAND

The veteran claims that he is entitled to service connection 
for a chronic disability manifested by joint and muscle pain 
due to an undiagnosed illness.  He also claims that he is 
unable to secure or maintain gainful employment because of 
his service-connected disabilities.  Unfortunately, the Board 
finds that additional development is needed before it can 
adjudicate these claims. 

The Board remanded the case in September 2003 with 
instructions that the veteran be scheduled for an appropriate 
VA examination to determine whether he has a chronic 
disability manifested by joint and muscle pain, and if so, 
whether it can be attributed to a diagnosed disability as 
opposed to an undiagnosed illness.  The veteran was then 
afforded two VA examinations in May 2004.  However, neither 
examination addressed the nature and etiology of the 
veteran's claimed disability involving joint and muscle pain.  
Therefore, another remand is required to assure compliance 
with the Board's prior remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding "that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders.")

The Board also notes that the claim for a TDIU is 
inextricably intertwined with the claim involving service 
connection for a chronic disability manifested by joint and 
muscle pain due to an undiagnosed illness.  Since the veteran 
does not presently meet the percentage requirements for a 
total disability rating, any potential grant of service 
connection may bear significantly on his TDIU claim.  See 
Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim 
regarding the same condition).  Therefore, the veteran's TDIU 
claim must be referred back to the RO for adjudication after 
the requirements of this remand have been met.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
complaints involving joint and muscle 
pain.  The claims file should be made 
available to the examiner for review.  
After reviewing the record and examining 
the veteran, the examiner should provide 
a diagnosis for any chronic disorder 
shown to be present.  All objectively 
demonstrated clinical signs of joint or 
muscle disability should be reported.  If 
the examination does not support a 
clinical diagnosis regarding the 
veteran's complaints of joint and muscle 
pain, please report whether there are any 
objective indications (signs) of chronic 
disability manifested by joint or muscle 
pain, which cannot by history, physical 
examination, or laboratory tests be 
attributable to any known clinical 
diagnosis.  The examiner should also 
indicate whether the complaints of joint 
or muscle pain represent a "medically 
unexplainable chronic multi-symptom 
illness defined by a cluster of signs or 
symptoms," such as fibromyalgia.  For any 
clinical diagnosis or objective findings 
of joint and muscle pain (other than the 
low back) found to be present, provide an 
opinion as to when such symptoms were 
first manifested.  A complete rationale 
for all conclusions and opinions should 
be provided.

2.  The RO should review the examination 
report to determine if it complies with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
readjudicate the issues of entitlement to 
service connection for a chronic 
disability manifested by joint and muscle 
pain due to an undiagnosed illness, as 
well as the issue of entitlement to a 
TDIU.  If either benefit sought is not 
granted in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence. 
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. No action is required of the veteran until he 
is notified.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


